DETAILED ACTION
	This is in response to the amendment filed on September 9th 2022.

Response to Arguments
Applicant’s arguments, see pg. 15, filed 9/9/22, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant does not mention the drawing objection in the remarks, but in view of the drawing filed on 9/9/22, the drawing objection has been withdrawn.

Applicant’s arguments, see pg. 15-16, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patadia US 10,595,660 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et al. US 2018/0345485 A1 in view of Patadia US 10,595,660 B2.

Regarding claim 1, Sinnet discloses:
receiving, by a control device, first input from a first set of one or more
sensors communicatively coupled to the control device, consequent to the first set of one
or more sensors detecting indicia of a presence of a load on a portion of a heating device,
the first input corresponding to the detected indicia of the presence of the load (receive image data from sensors – abstract, Figs. 1, 2A, paragraph 20);
processing, by the control device, the first input from the first set of one or
more sensors to determine a location of the load with respect to the heating device (process sensor data, this includes location – Fig. 2A, paragraphs 65-68);
receiving, by the control device, second input from a second set of one or
more sensors communicatively coupled to the control device (combination of sensors – abstract, paragraph 20), consequent to the second set of one or more sensors detecting indicia of temperature corresponding to the load (provide temperature data – paragraphs 62, 111);
processing, by the control device, the second input from the second set of
one or more sensors to determine a temperature corresponding to the load based at least
in part on the second input (determine temperature based on sensor readings – paragraphs 111-112;
processing, by the control device, third input received from a set of one or
more devices comprising an … device, and determining an adjustment based at least in part on the temperature and the third input from the set of one or more devices (produce output based on all input data – see Figs. 3-4 and paragraph 75), the adjustment corresponding to activating, deactivating, and/or changing a setting of the heating device and/or one or more devices coupled with the heating device to cause a change corresponding to the load (it is well known in the art to adjust cooking based on readings – see Background section paragraph 15; determine output for devices to assist in food prep – paragraphs 21, also see paragraph 69 which explicitly teaches turning on an appliance, this directly reads on activating a heating device); and
causing, by the control device, the heating device and/or one or more
devices proximate to the heating device to activate, deactivate, and/or change the setting
in accordance with the adjustment (issue determined command, system performs command – paragraph 23, also see paragraph 55 which teaches a robotic arm carrying out steps).

	Sinnet does not explicitly disclose “an end-user mobile device” or processing input from “the end-user mobile deice” but this is taught by Patadia as a cooking system which processes input from an end-user mobile device such as laptop or smart phone (abstract, Fig. 1, col. 6 ln. 24-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinnet with the end-user mobile device taught by Patadia for the purpose of allowing a user to input control adjustments.  Receiving input via a user interface on an end-user mobile device such as that taught by Sinnet is very well-known in the art; thus this is merely the combination of a well-known element according to its established function in order to yield a predictable result.  Also, Sinnet explicitly teaches that such an interface provides for “easy interaction” and makes the system “easy to use” because it can provide multi lingual and visual support which provides an effective way for the user to communicate (Fig. 27, col. 18 ln. 40-46).

	Regarding claim 2, Sinnet discloses the temperature corresponds to a temperature of an external portion of the load (paragraphs 62, 112).

	Regarding claim 3, Sinnet discloses where the temperature corresponds to a temperature of an internal portion of the load (paragraph 111).

	Regarding claim 4, Sinnet discloses the set of one or more devices comprises the first set of one or more sensors or a third set of one or more sensors (combination of sensors – abstract, paragraphs 20, 28, Fig. 1): analyzing by the control device, the third input from the first set of one or more sensors of from the third set of one or more sensors to determine a state of the load in the location based at least in part on the third input (analyze sensor data to determine load and location – Fig. 2A, paragraphs 27-28 and 67);
	where the determining the adjustment is based at least in part on the state of the load (determine output based on combined data, which includes state of load – see abstract, paragraphs 37, 87-89, 111 and Figs. 3-4).

	Regarding claim 5, Sinnet discloses where the state of the load corresponds to an activity or inactivity with respect to the load in the location with respect to at least a threshold period of time (system creates model using “real-time” stream which represents the “state” – paragraph 89, Fig. 4; it is merely the definition that the “state” of something corresponds to activity/inactivity in that location, because system is “real-time” it corresponds to activity/inactivity with respect “to at least a threshold period of time”, under the broadest reasonable interpretation this could include any period of time because the claim and specification do not define any threshold; also see paragraph 85 which teaches providing thermal state information).

	Regarding claim 6, Sinnet discloses the set of one or more devices comprises a mobile device (robotic arm is mobile – see Fig. 1), processing, by the control device, the third input from the mobile device (consider position information – paragraphs 67-68), and where the determining the adjustment is based at least in part on the third input (use all data available to determine output – Fig. 4).

	Regarding claim 7, Sinnet discloses causing a change in one or both of position and temperature corresponding to the load (robot arm actuation causes change in position – paragraphs 55-56, also cause change in appliance setting – Fig. 2A, paragraphs 66-69).

	Regarding claim 8, it is a system claim that corresponds to the method of claim 1.  Sinnet also discloses a system including a processor and memory for performing the method (see Fig. 2B), thus the claim is rejected for the same reasons as claim 1.

	Regarding claims 9-14, they correspond to the previously presented dependent claims and thus are rejected for the same reasons.

	Regarding claim 15, it is a non-transitory computer readable media claim that corresponds to the method of claim 1; thus it is rejected for the same reasons.

	Regarding claims 16-20, they correspond to claims 2-6 respectively; thus they are also rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Colston US 2018/0213970 A1 discloses a cooking appliance that is controlled via an end-user device (abstract, Fig. 2, paragraph 45).
Parvin et al. US 2013/0092148 A1 discloses a controller that can automatically adjust a device based on sensors including increasing heat at a location of load (paragraph 86).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975